


Exhibit 10.16

 

PHARMACEUTICAL DEVELOPMENT AGREEMENT TO DEVELOP
A MULTIDOSE INJECTION FOR BIM 44058*

 

This Pharmaceutical Development Agreement (this “Agreement”), dated as of
January 2, 2006, is made by and between

 

BEAUFOUR IPSEN INDUSTRIE S.A.S., a French corporation with its principal office
at Beaufour Ipsen Industrie S.A.S, rue d’Ethe Virton, 28100, France (“Ipsen”).

 

and

 

RADIUS HEALTH Inc., a corporation incorporated under the laws of the State of
Delaware, United States with its principal office at 300 Technology Square —
5th floor, Cambridge, MA 02139 and formerly known as Nuvios, Inc. (“Radius”).

 

RECITALS

 

WHEREAS, Ipsen and Radius are parties to that certain License Agreement dated
September 27 2005 (the “License Agreement”);

 

WHEREAS, within the framework of the License Agreement, Radius desires to have
Ipsen develop a formulation of the Licensed Product (as such term is defined in
the License Agreement)

 

WHEREAS, Radius desires to have Ipsen develop, and Ipsen is willing to develop,
upon the terms and conditions set forth in this Agreement, a formulation of the
Licensed Product

 

NOW, THEREFORE, in consideration of the foregoing premises, and obligations set
forth in this Agreement, the parties hereby agree as follows:

 

1.             Definitions. Capitalized terms used herein without definition
shall have the respective meanings ascribed thereto in the License Agreement
including Appendices thereto.

 

2.             Objective. The objective of this Agreement and the research and
development activities to be performed pursuant to this Agreement is for Ipsen
to research, develop and make a new formulation of Licensed Compound and/or
Licensed Product no later than the date agreed by the Parties in the Work Plan,
that meets the specifications for such new formulation set forth in the Work
Plan (as defined below), provided, that such date may be extended by mutual
written agreement of the parties. For purposes of this Agreement, the term “New
Formulation Licensed Product” shall mean a new formulation of Licensed Compound
and/or Licensed Product that meets the specifications for such new formulation
set forth in the Work Plan.

 

3.             Work Plan. Attached hereto as Exhibit A is a work plan (the “Work
Plan”) setting forth, among other things, (i) the research and development tasks
and activities to be performed by Ipsen (including timelines for the performance
thereof), (ii) the FTEs or contractors to be

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

employed by Ipsen to accomplish such research and development tasks and
activities within such timelines, and (iii) the estimated budget associated with
such research tasks and activities.

 

The Work Plan (or any portion thereof) may be amended or modified at any time
and from time to time by mutual written agreement of Radius and Ipsen.

 

4.             Performance of Research and Development Activities; Warranties.
Subject to and upon the terms and conditions of this Agreement, Ipsen agrees to
diligently and competently perform on a timely basis the research and
development tasks and activities described in the Work Plan. Ipsen represents
and warrants that it will perform the research activities under the Work Plan in
a good and workmanlike manner in accordance with good research practices and
good laboratory practices and in compliance with all applicable federal,
supranational, state or local laws, regulations and guidelines governing the
conduct of such research activities, including, without limitation, all
applicable export and import control laws; provided, however, that in no event
does Ipsen represent, warrant or otherwise guarantee that it will be successful
in developing a new formulation of Licensed Compound and/or Licensed Product
that meets the specifications therefore set forth in the Work Plan, nor that it
will meet the timelines for completion of the Work Plan. Although Ipsen does not
warrant that it will meet the timelines for completion of the Work Plan, Ipsen
does warrant that it will complete all of the activities contemplated under the
Work Plan in consideration of the payments to be made by Radius pursuant to
Section 10 hereof.

 

5.             Subcontractors. Ipsen may perform some of its obligations under
the Work Plan through one or more subcontractors provided that (i) Radius has
given its written consent (which shall not be unreasonably withheld or delayed),
(ii) the subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information which are substantially the same as
those undertaken by the parties pursuant to Section 11 hereof, and (iii) the
subcontractor agrees in writing that all of its right, title and interest in and
to any and all inventions or discoveries, whether or not patentable, made by
such subcontractor in the course of performing the research tasks and activities
subcontracted by Ipsen shall be owned by, and assigned to, Ipsen. In the event
that Ipsen performs one or more of its obligations under the Work Plan through a
subcontractor, then Ipsen will at all times be responsible for the performance
and payment of such subcontractor. Ipsen shall require each such subcontractor
to enter into a subcontract agreement with Ipsen containing provisions
consistent with, and that will enable Ipsen to comply with its obligations
under, the provisions of this Agreement, including, without limitation, Sections
6, 7, 8, 9 and 12 of this Agreement.

 

6.             Records. Ipsen shall maintain records in sufficient detail and in
accordance with good laboratory practices and good research practices and as
will properly reflect, and will document in a manner appropriate for purposes of
supporting the filing of potential patent applications, all work done and
results achieved in the performance of the Work Plan (including all data in the
form required under any applicable governmental regulations). Ipsen shall
provide Radius the right to inspect and copy such records to the extent
reasonably required for the exercise of its rights under this Agreement subject
to a fifteen (15) calendar days prior written notice.

 

--------------------------------------------------------------------------------


 

7.             Reporting Obligations.

 

(a)           Ipsen shall provide written quarterly reports to Radius and the
JSC summarizing all data, results, Inventions, Know-How and Patent Rights
generated by Ipsen and/or its subcontractors in the course of carrying out the
research activities and tasks under, or in connection with, the Work Plan. A
final report will be submitted by Ipsen to Radius and the JSC within 90 days
after the expiration or termination of this Agreement.

 

(b)           At each meeting of the JSC, Ipsen shall update the JSC as to the
status of the research tasks and activities of Ipsen under this Agreement and
shall present to the JSC all data, results, Inventions, Know-How and Patent
Rights generated by Ipsen from such research tasks and activities. The JSC shall
consider and discuss all of the data, results, Inventions, Know-How and Patent
Rights presented by Ipsen, shall provide feedback to Ipsen concerning such data,
results, Inventions, Know-How and Patent Rights, and shall make suggestions and
recommendations, based on the data, results and Inventions presented by Ipsen,
of changes and modifications that Ipsen and Radius should consider making to the
Work Plan, including, without limitation, (i) changes to the research activities
and tasks required or contemplated under the Work Plan, (ii) changes and
modifications to the specifications set forth in the Work Plan with respect to
the New Formulation of Licensed Compounds and/or Licensed Products and
(iii) changes to the budget included as part of the Work Plan. The suggestions
and recommendations made by the JSC pursuant to this Section 7(b) shall not be
binding on Ipsen or Radius.

 

(c)           Ipsen shall, from time to time at the reasonable request of
Radius, (a) provide Radius with access to all data, results, Inventions,
Know-How, Patent Rights and information employed in or arising out of the
research activities and tasks under, or in connection with, the Work Plan, and
(b) provide Radius with information concerning such research activities and
tasks.

 

8.             Supply of Compounds. From time to time during the term of this
Agreement or upon the reasonable request of Radius, Ipsen shall supply Radius
with reasonable quantities of compounds generated or formulated by Ipsen in the
course of performing its research tasks and activities under the Work Plan for
purposes of enabling Radius to test such compounds and the formulation thereof
and for purposes of allowing Radius to assess the extent to which such compounds
meet the specifications for a New Formulation Licensed Product.

 

The supply of New Formulation Licensed Product by Ipsen to Radius for use in
phase II clinical trials will be managed under the terms agreed in Appendix D of
the License Agreement dated September 27 2005 “Clinical Supply and Technical
Transfer Agreement BIM 44058 injection clinical supplies and technology
transfer” (hereinafter the “Clinical Supply Agreement”). All terms of such
Clinical Supply Agreement apply to the supply by Ipsen to Radius of New
Formulation Licensed Product for phase II clinical trials to the exception of
the Technical Specifications, Manufacturing and Analytical Procedure and Safety
Agreement and the price for the clinical supplies and work associated and
quantities of clinical batches. For the New Formulation Licensed Product for
phase II clinical trials the following will apply: The relevant Technical
Specifications will be set by the Joint Steering Committee; the price for the
clinical supplies of New Formulation Licensed Product for phase II clinical
trials and work associated

 

--------------------------------------------------------------------------------


 

and quantities of clinical batches of New Formulation Licensed Product for phase
II clinical trials will be as provided in the Work Plan, as amended from time to
time; the Manufacturing and Analytical Procedure and the Safety Agreement
applicable to New Formulation Licensed Product for phase II clinical trials will
be mutually agreed by the Parties.

 

Under the Clinical Supply Agreement, Ipsen will manufacture or have manufactured
and tested the bulk product and devices applicable to the New Formulation
Licensed Product for phase II clinical trials, and will provide the analytical
control data, with suitable documentation from contract manufacturing company,
and Radius will complete final clinical packaging/labeling, and final Quality
Assurance release of the clinical supplies of New Formulation Licensed Product
for phase II clinical trials.

 

9.             Technology Transfer.

 

(a)           At the request of Radius made at any time on or prior to the first
anniversary of the expiration or termination of this Agreement, Ipsen shall
prepare a report that sets forth a reasonably detailed description of the
methods, steps, techniques and processes that Radius needs to follow in order to
practice or use any of the Inventions, Know-How and Patent Rights generated by
Ipsen from the research activities and tasks under, or in connection with, the
Work Plan. Such report shall be accompanied by copies of all documents in the
possession of Ipsen that are necessary, or useful in order for Radius to
practice or use or learn how to practice or use such Inventions, Know-How and
Patent Rights.

 

(b)           Ipsen shall also take such other actions, as Radius may reasonably
request at any time on or prior to the first anniversary of the expiration or
termination of this Agreement, for purposes of effectively transferring to
Radius the methods, steps, techniques and processes that Radius needs to follow
in order to practice or use any or all of the Inventions, Know-How and Patent
Rights generated by Ipsen from the research activities and tasks under, or in
connection with, the Work Plan.

 

(c)           Without limiting the generality of the foregoing provisions of
this Section 9, Ipsen shall provide Radius, at any time on or prior to the first
anniversary of the expiration or termination of this Agreement, with reasonable
access to consult with pertinent Ipsen employees that have had prior experience
working with any of the methods, steps, techniques and processes that Radius
needs to follow in order to practice or use any or all of the Inventions,
Know-How and Patent Rights generated by Ipsen from the research activities and
tasks under, or in connection with, the Work Plan. Such consultations shall
occur at mutually agreeable times and places (or by telephone or other method of
communication) so as to not unduly interfere with such Ipsen employee’s duties
and responsibilities as employees of Ipsen.

 

10.          Payments.

 

(a)           Subject to any modification of the budget included in the Work
Plan to be prior agreed in writing by the parties by Mike Dey, Vice-President,
Pharmaceutical Development for Ipsen and by Bart Henderson, Chief Business
Officer for Radius, the total amount to be paid by Radius to Ipsen in connection
with the research activities and tasks pursuant to the Work Plan and this

 

--------------------------------------------------------------------------------


 

Agreement shall be as specified in the here attached Exhibit A for the 2006
activities required to deliver Phase II clinical supply.

 

Such total amount includes all costs in connection with such research
activities, including costs of materials, supplies, services, personnel,
subcontractors and overhead, regardless of whether such research activities are
performed by Ipsen or by a subcontractor or both. The budget included in the
Work Plan shows the breakdown by calendar quarter of such total amount in Euros.

 

(b)           Ipsen shall invoice Radius no later than thirty days prior to the
beginning of each calendar quarter for the amount of the payment shown in such
budget as being due for such calendar quarter. Radius shall make payment of each
such invoice within thirty days after receipt thereof in Euros.

 

(c)           Without the prior written consent of Radius, in no event shall
Ipsen invoice Radius for an amount due in respect of any calendar quarter that
is greater than the amount budgeted for such calendar quarter in the Work Plan
plus the ten percent limit defined in article 10 (d). In addition, and
notwithstanding anything expressed or implied in this Agreement to the contrary
(including, without limitation, the Work Plan), in no event shall Radius have
any obligation to make payments to Ipsen pursuant to this Agreement for any work
done by Ipsen at any time after December 31, 2006 unless Radius shall have
authorized in writing any such work.

 

Radius shall pay for all work in respect of which Ipsen has entered into legally
binding commitments with subcontractors before December 31, 2006 that may not be
cancelled by Ipsen without incurring penalties, provided that (i) all of such
work is within the framework of the Work Plan and the cost of such work is
within the budget included in the Work Plan and (ii) if the work to be performed
pursuant to such legally binding commitments is to be performed after December
31, 2006, Radius has agreed in writing that such work may be performed after
December 31, 2006.

 

The remaining samples from stability studies will be made available for Radius
to ship to Radius nominated contract laboratory by 31 December 2006. Should
Radius request in writing that Ipsen conduct work on Radius behalf, Ipsen will
be under no obligation to conduct such work.

 

(d)           Should external costs incurred by Ipsen in relation to the
performance of the Work Plan be more than as specified in the Work Plan, Radius
shall reimburse Ipsen such additional costs up to a maximum of 10% of the amount
included in budget attached in the Work Plan for the performance of the specific
tasks that resulted in such additional costs. Any reimbursement of costs in
excess of such percentage will have to be prior agreed by Radius and, absent any
such prior agreement by Radius, shall be the responsibility of Ipsen.

 

Should internal costs incurred by Ipsen in relation to the performance of the
Work Plan be more than the number of FTEs specified in the Work Plan, Radius
shall reimburse Ipsen such additional costs up to a maximum of 10% of the amount
included in budget attached in the Work Plan for the performance of the specific
tasks that resulted in such additional costs. Any reimbursement of costs in
excess of such percentage will have to be prior agreed by Radius and, absent any
such prior agreement by Radius, shall be the responsibility of Ipsen.

 

--------------------------------------------------------------------------------


 

11.          Confidentiality; Publication; Press Releases.

 

(a)           The results of any research tasks and activities carried out or
performed pursuant to, or in connection with, this Agreement shall be deemed to
be, and treated as, Confidential Information of each of Ipsen and Radius for all
purposes of the License Agreement, and such results shall be subject to all of
the applicable provisions of the License Agreement that pertain to Confidential
Information, including, without limitation, all of the provisions of Article 12
of the License Agreement.

 

(b)           The provisions of Article 13 of the License Agreement shall apply
to the results of any research tasks and activities carried out or performed
pursuant to, or in connection with, this Agreement to the same extent as if such
results were the results of studies or research or development tasks and
activities carried out pursuant to, or in connection with, the License
Agreement.

 

12.          Inventions; Intellectual Property Rights. Any and all inventions or
discoveries, whether or not patentable, made as a result of the research tasks
and activities pursuant to, or in connection with, this Agreement shall be
deemed to be, and treated as, Inventions for all purposes of the License
Agreement and shall also be deemed to be, and be treated as, Know-How or Patent
Rights, as applicable, for all purposes of the License Agreement. Any and all of
such inventions or discoveries shall be subject to all of the provisions of the
License Agreement that pertain to Inventions and shall be subject to all of the
applicable provisions of the License Agreement that pertain to Know-How and
Patent Rights. Ipsen does not warrant that any and all of such Inventions and
Know How which may be discovered in the Work Plan set out in Appendix A will be
patentable, nor that they can be used without infringing third parties rights.
Nothing in this Section 12 shall be deemed to limit, alter, modify, change or
amend any of the obligations of either party under the License Agreement.

 

13.          Term; Termination.

 

(a)           The term of this Agreement shall commence on the date of this
Agreement and shall terminate upon completion of the Work Plan unless terminated
earlier pursuant to the provisions set forth below in this Section 13.

 

(b)           Radius shall have the rights to terminate this Agreement at any
time and for any reason by giving a three months prior written notice to Ipsen.
Upon receipt of such notice Ipsen shall have the right to invoice Radius, and
Radius shall make payment on each such invoice, for any identified running
expense or otherwise to which Ipsen had made commitment, prior to or on the day
of receiving written notice of termination by Radius.

 

(c)           This Agreement shall automatically terminate on the effective date
of the termination of the License Agreement.

 

(d)           Either party (the “Non-Breaching Party”) shall have the right to
terminate this Agreement in the event the other party (the “Breaching Party”) is
in breach of any of its material obligations under this Agreement or the License
Agreement. The Non-Breaching Party shall provide written notice to the Breaching
Party, which notice shall identify the breach. The Breaching Party shall

 

--------------------------------------------------------------------------------


 

have a period of sixty (60) days after such written notice is provided to cure
such breach. If such breach is not cured within the relevant period, this
Agreement shall terminate. The right of the Non-Breaching Party to terminate
this Agreement under this Section 13(d) is in addition to any other right or
remedy that may otherwise be available to the Non-Breaching Party in connection
with such breach, including, without limitation, the right to damages.

 

(e)           Expiration or termination of this Agreement, for any reason, will
not relieve either party of any obligation accruing prior to such expiration or
termination. This Section 13(e) and Sections 1, 6, 7(a), 9, 10, 11, 12, 14, 15
and 16 shall survive expiration or termination of this Agreement.
Section 7(c) shall survive expiration or termination of this Agreement as
provided in Article 8.1 of the License Agreement for the Term of the License
Agreement (as defined in Article 15.1 of the Licence Agreement).

 

14.          Dispute Resolution. The provisions of Article 17 of the License
Agreement (other than Section 17.6 of the License Agreement) shall apply to this
Agreement as if the full text of such Article 17 (other than Section 17.6
thereof) were set forth herein and, for this purpose, any reference in such
Article 17 (other than Section 17.6 thereof) to the term “Agreement” shall be
deemed to be, and treated as, a reference to this Agreement.

 

15.          Certain Other Provisions. The provisions of Sections 18.1, 18.4,
18.5, 18.7 and 18.9 of the License Agreement shall apply to this Agreement to
the same extent as if the full text of such Sections were set forth herein and,
for this purpose, any reference in any of such Sections to the term “Agreement”
shall be deemed to be, and treated as, a reference to this Agreement.

 

16.          Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, U.S.A., without reference to its
conflict of laws principles, and shall not be governed by the United Nations
Convention of International Contracts on the Sale of Goods (the Vienna
Convention).

 

(b)           This Agreement, including all appendices, schedules and
attachments, embodies the entire understanding of the Parties with respect to
the subject matter hereof and supersedes all previous communications,
representations or understandings, and agreements, whether oral or written,
between the Parties relating to the subject matter hereof.

 

(c)           No modification or amendment to this Agreement shall be valid and
binding unless set forth in writing and duly signed and executed by Ipsen and
Radius.

 

(d)           The insertion of section headings is for ease of reference only
and shall not affect the interpretation of this Agreement.

 

(e)           A waiver of any default, breach or non-compliance under this
Agreement is not effective unless signed by the Party to be bound by the waiver.
No waiver will be inferred from or implied by any failure to act or delay in
acting by a Party in respect of any default, breach, non-observance or by
anything done or omitted to be done by the other Party. The waiver by a Party

 

--------------------------------------------------------------------------------


 

of any default, breach or non-compliance under this Agreement will not operate
as a waiver of that Party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-compliance (whether of the same
or any other nature).

 

(f)            This Agreement shall inure to the benefit of, be binding upon the
respective successors, and permitted assigns of the parties hereto. This
Agreement cannot be assigned in whole or in part by either party without the
prior written consent of the other party except upon and in connection with the
sale of either party or its business (through a merger, sale of assets or
otherwise) to a third party that expressly assumes in writing the obligations
under this Agreement of the assigning party for the benefit of the other party.

 

(g)           Time is of the essence in this Agreement.

 

(h)           The Parties may execute this Agreement in counterparts, each of
which the Parties shall deem an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under seal at the place and as of the date referred to above.

 

RADIUS HEALTH, INC.

 

BEAUFOUR IPSEN INDUSTRIE

 

 

 

 

 

 

 

 

By:

/s/ Bart Henderson

 

By:

/s/ Mike DEY

Name: Bart Henderson

 

Mike DEY

 

Title: CEO

 

Vice-President, Pharmaceutical Development

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Exhibit A

 

Development and Supply of Ph II Supply of BA058 Ready to Use Pen

Injection and cGMP Active Pharmaceutical Ingredient for Radius

 

Proposal Dated 31 Mar 2006

 

Key Deliverables;

 

Multi-dose, ready to use Injection for administration using commercially
available Pen injector, to deliver a fixed dose between 40-100mcg per day, with
28 days doses in 1.5ml cartridge.

 

Stretch objectives for timelines agreed at

 

·                                          Confirm up to 3 selected formulations
for animal PK study and manufacture of non clinical/stability lots at contractor
in June/July

·                                          Supply Ph II to allow first patient
dosing on Dec 1 2006 (with Ph II of 75 patients x 2 active doses; 3 months
treatment

·                                          Supply c 10g API for stability
testing in May 2006

·                                          Remaining c 40g clinical use API at
end June 2006

 

Ipsen scope of work includes all activities to develop and supply bulk
cartridges and selected pen for Ph II supplies, in bulk, which would then be
labelled, packaged. released and distributed by Radius. At this time, the
Radius-approved budget covers these activities. Further work (beyond supply of
Ph II in 2006) will require a separate approval from Radius and Ipsen.

 

Beyond supply of Ph II in 2006, stability testing activities would continue into
2007/2008, to allow Radius updating of shelf-life for product in IMPDs.

 

Technology transfer support has been budgeted at up to 1.5 FTEs to cover all
API, product, process, device, analytical and regulatory support work. This will
be completed in 2007, with no Ipsen resource for this work required beyond 2007.

 

Outline of Plan for Product Development

 

Various antimicrobial preservatives will be screened for compatibility with a
2mg/ml solution formulation of BA058. By testing to pharmacopoeia) tests for
anti-microbial preservative activity, and short term, accelerated stability
tests, up to three selected formulations will be chosen for further evaluation.

 

No placebo formulation will be developed, (including preservative nor stability
data) for any of the formulations.

 

The program includes manufacture of stability test batches at contract
manufacturer, filled into cartridges, and longer term stability tests and
confirmation of anti-microbial efficacy.

 

--------------------------------------------------------------------------------


 

From these data, the optimal formulation for Ph II supply would then be chosen
and clinical supplies produced, using suitably validated process. The Ph II
manufacturing scale of c 2,000 cartridges, with a batch size of 3.5 litres is
assumed.

 

The plan assumes one Ph II clinical lot made at the selected contractor, for
clinical supply (2 arms x 75 patients x 3 cartridges per patient = c 500
cartridges, plus samples and retain samples = 1,000 cartridges) with remaining c
1,000 units for stability tests.

 

Overall Timelines

 

Development Plan for BA058 Ready to Use Multi-dose Injection

 

·                  Evaluation of primary packaging

·                  Optimization of formulation (preservatives)

·                  Stability study on 3 selected formulations

·                  Manufacturing process study

 

·                  Analytical and microbiological method set up & validation

·                  Phase II clinical batches supply

 

·                  ICH stability final formulation

·                  Process optimization & scale up

·                  Phase III clinical supply

·                  Registration Stability

·                  Device extractables

·                  Manufacturing process validation

·                  PDR + NDA filing (CMC part)

 

[g17732lk01i001.jpg]

 

 

Radius activity  n               Ipsen activity       ¨

 

Stage

 

 

 

Total

 

2006

 

2007

 

2008

Formulation Plan

 

€ 000s

 

1863

 

1044

 

669

 

150

 

FTEs

 

6.1

 

2.8

 

2.7

 

0.6

 

 

 

 

 

 

 

 

 

 

 

API Supply

 

€ 000s

 

[*]

 

[*]

 

0

 

0

 

FTEs

 

0

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

€ 000s

 

[*]

 

[*]

 

[*]

 

[*]

 

FTEs

 

6.1

 

2.8

 

2.7

 

0.6

 

The above programs include;

 

FTE rate of $[*] converted at $1.20/€ to give r€[*].

API supply of 50g, at €[*]/g, equates with €[*]. Radius purchase of raw
materials for 150g API, in 2005, reduces this amount by €[*] (€[*] x 50/150), to
€[*].

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------

 

Detailed breakdown of the phasing and costs for Formulation and Technology
Transfer support is provided in Table 2 below

 

Development of Multidose Preserved Cartridge-Formulation to Ph II Supply and
Technology Transfer

 

 

 

Total

 

2006

 

2007

 

2008

 

Item

 

€000s

 

1Q

 

2Q

 

3Q

 

4Q

 

Total06

 

1Q

 

2Q

 

3Q

 

4Q

 

Total07

 

1Q

 

2Q

 

3Q

 

4Q

 

Total08

 

Optimise Formulation

Select optimal Preservative &formulation

Stability test various formulations

Performance tests with selected Device

Select Optimised Formulation

Develop process at Ph II scale; Validate Filters etc.

Confirm Preservative Efficacy overspecification range

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

0

 

0

 

0

 

0

 

0

0

0

0

0

0

0

 

0

 

0

 

0

 

0

 

0

0

0

0

0

0

0

 

Manufacture Lots for Ph II

 

[*]

 

0

 

[*]

 

[*]

 

[*]

 

[*]

 

0

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Manufacture Stability batches at Contractor

Stability Test Product

3 mth data to prepare IMPD

5 mths and Later data to update IMPD

Manufacture Clinical Lots at Contractor for Ph II

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Manufacture Lots for Ph III

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Scale Up and Optimise process for Ph III

Process Validation Protocol

Make Ph IIVPV Lots

Package Ph III Supplies

Stability Test Ph III Lots

 

0

 

0

 

0

 

0

 

0

 

0

0

0

0

0

 

0

 

0

 

0

 

0

 

0

0

0

0

0

 

0

 

0

 

0

 

0

 

0

0

0

0

0

 

Device Support Work

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Device Extractadables Methods Validation

Device Extractables study on stability

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Analytical Methods and Specifications

 

144

 

63

 

81

 

0

 

0

 

144

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Develop Analytical methods for Preservative

Confirm validation of existing Methods

Confirm Full Validation for Ph III registration

 

113

31

0

 

63

 

50

31

 

0

 

0

 

113

31

0

 

0

 

0

 

0

 

0

 

0

0

0

 

0

 

0

 

0

 

0

 

0

0

0

 

Technology Transfer

 

[*]

 

0

 

0

 

0

 

0

 

0

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

0

 

0

 

0

 

0

 

0

 

Technology Transfer Support-API

Technology Transfer-Product

Prepare Development Reports/NDA/MAA

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

0

0

0

 

Device Supply €000s

API Supply in grammes

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

0

 

0

 

[*]

 

0

 

0

 

0

 

0

 

0

 

GRAND TOTAL €000s

 

1863

 

144

 

420

 

329

 

251

 

1044

 

206

 

225

 

200

 

88

 

669

 

75

 

0

 

56

 

19

 

150

 

Full Time Equivalents Required

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Notes

Full Time Equivalent Rate €000s per year

 

[*]

 

Ex Rate

 

[*]

 

$000s/FTE

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------

 

STRICTLY CONFIDENTIAL

 

AMENDMENT N°1 TO PHARMACEUTICAL DEVELOPMENT*
AGREEMENT

 

BETWEEN

 

BEAUFOUR IPSEN INDUSTRIE S.A.S., a French corporation incorporated under the
laws of France, located at rue d’Ethe Virton, 28100, France, duly represented by
Jean-Pierre Dubuc, President,

 

hereinafter referred to as “Ipsen”, on the one hand,

 

AND

 

RADIUS HEALTH Inc., a United States corporation incorporated under the laws of
the State of Delaware, United States, with its principal office at 300
Technology Square5th Floor, Cambridge, MA, USA and formerly known as
Nuvios, Inc., duly represented by Richard Lyttle, Chief Executive Officer,

 

hereinafter referred to as “Radius”, on the other hand.

 

WHEREAS

 

A.                                    Ipsen and Radius are parties to that
certain License Agreement dated September 27, 2005 (the “License Agreement”).

 

B.                                    Within the framework of the License
Agreement, Ipsen and Radius have entered into a pharmaceutical development
agreement to develop a multidose injection for BIM 44058 dated as of January 2,
2006 (the “Pharmaceutical Development Agreement”) pursuant to which Ipsen
performs certain research and development tasks and activities in view of
developing a new formulation of Licensed Compound and/or Licensed Product.

 

C.                                    Since (i) the work to be performed by
Ipsen has taken longer than originally planned in the Work Plan of the
Pharmaceutical Development Agreement and (ii) Radius wishes Ipsen to perform
additional work to the work initially set out in the Work Plan, Ipsen and Radius
have decided to further extend the duration and the scope of the Work Plan and
to provide for the consideration relating to such an extension under an
amendment to the Pharmaceutical Development Agreement (this “Amendment n°1”).

 

NOW, THEREFORE, in consideration of the premises and the performance of the
covenants herein contained, IT IS AGREED AS FOLLOWS:

 

1.                                      In this Amendment n°1, unless otherwise
expressly provided herein, the capitalized words and phrases shall have the same
meaning as in the Pharmaceutical Development Agreement.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

2.                                      The December 31, 2006 deadline initially
agreed upon for the performance by Ipsen or its subcontractors of all the work
set out in the Work Plan as it exists prior to this Amendment (the “Original
Work Plan”) and its payment by Radius, is extended to May 31, 2007.

 

For sake of clarity, any reference to the date of December 31, 2006 in
Article 10 of the Pharmaceutical Development Agreement which relates to the
performance of the Original Work Plan shall be replaced by and extended to
May 31, 2007. The budget agreed upon in respect to all the work described in the
Original Work Plan shall remain unchanged, except for the over overrun of
€98,000 approved by Radius in Q4, 2006.

 

3.                                      The Work Plan is amended so as to
include the work described in Appendix A to this Amendment n°1 (the “Extended
Work Plan”), some of which is to be performed in 2007 and the rest in 2008. For
clarity, all references to the Work Plan in the Pharmaceutical Development
Agreement shall be deemed to include all work described in the Extended Work
Plan, as well as the work described in the Original Work Plan. Should Radius
wish Ipsen to perform any other work in addition to the 2007 and 2008 activities
described in the Extended Work Plan, Radius and Ipsen shall enter into a new
agreement or amendment.

 

4.                                      Payments:

 

(a) Subject to any modification of the budget included in the Extended Work Plan
to be prior agreed in writing by the parties by Mike Dey, Vice-President,
Pharmaceutical Development for Ipsen and by Nick Harvey, Chief Financial Officer
to Radius or by any other representative designated by the relevant Party, the
total amount to be paid by Radius to Ipsen in connection with the research
activities and tasks pursuant to the Extended Work Plan and this Amendment n°1
shall be as specified in the here attached Appendix B, that is to say:

 

(i) The total amount to be paid by Radius to Ipsen in connection with the 2007
activities described Appendix A shall be:

 

·                                          Seventy three thousand euros (73K€)
for the additional activities on Drug Substance;

 

·                                          Two hundred thirty four thousand four
hundred euros (234.4K€) for additional activities on Drug Product;

 

(ii) The total amount to be paid by Radius to Ipsen in connection with the 2008
activities described in Appendix A shall be:

 

·                                          Twenty eight thousand euros (28K€)
for the additional activities on Drug Substance;

 

·                                          One hundred and ninety six thousand
euros (196K€) for additional activities on Drug Product;

 

Such total amount includes all costs in connection with such research
activities, including costs of materials, supplies, services, personnel,
subcontractors and overhead, regardless of whether such research activities are
performed by Ipsen or by a subcontractor or both. The budget included in the
Extended Work Plan as described in Appendix B to this Amendment shows the
breakdown by calendar quarter of such total amounts in Euros.

 

2

--------------------------------------------------------------------------------


 

(b) Ipsen shall invoice Radius no later than thirty days after the end of each
calendar quarter for the amount corresponding to actual FTE time spent as per
timesheets incurred plus actual external cost bills received and approved by
Ipsen during the elapsed quarter, as shall in each case be reported in
reasonable detail on the invoice annex. Radius shall make payment of each
invoice within thirty days after receipt thereof in Euros.

 

(c) Without the prior written consent of Radius, in no event shall Ipsen invoice
Radius for an amount due in respect of any calendar year that is greater than
the amount budgeted for such calendar year in the Extended Work Plan plus the
ten percent (10%) limit defined in article 4(d) of this Amendment n°1. In
addition, and notwithstanding anything expressed or implied in this Agreement to
the contrary (including without limitation, the Extended Work Plan), in no event
shall Radius have any obligation to make payments to Ipsen pursuant to this
Amendment n°1 for any work done by Ipsen at any time after December 31, 2008
unless Radius shall have authorized in writing any such work.

 

Radius shall pay for all work in respect of which Ipsen has entered into legally
binding commitments with subcontractors and which occurs before December 31,
2008, that may not be cancelled by Ipsen without incurring penalties, provided
that all of such work is within the framework of the Extended Work Plan and the
cost of such work is within the budget included in the Extended Work Plan.

 

The remaining samples from stability studies will be made available for Radius
to ship to Radius nominated contract laboratory by December 31, 2008. Should
Radius request in writing that Ipsen conduct work on Radius behalf, Ipsen will
be under no obligation to conduct such work.

 

(d)           Notwithstanding any overruns which have been approved by Radius
with respect to work under the Original Work Plan, should external costs
incurred by Ipsen in relation to the performance of 2007 or 2008 activities
described in the Extended Work Plan be more than as specified in Appendix B
hereby attached for such activities, Radius shall reimburse Ipsen such
additional costs up to a maximum of ten percent (10%) of the relevant annual
amount described in Appendix B for the performance of the specific tasks that
resulted in such additional costs. In addition, should internal costs incurred
by Ipsen in relation to performance of the Work Plan be more than as specified
in Exhibit B due to an increase in the number of FTE’s required (but not the
cost per FTE), Radius shall reimburse Ipsen such additional costs up to a
maximum of ten percent (10%) of the relevant annual amount described in Appendix
B for the performance of the specific tasks that resulted in such additional
costs. In either case, any reimbursement of costs in excess of such percentage
will have to be prior agreed by Radius and, in the absence of any such prior
agreement by Radius, shall be the responsibility of Ipsen. Ipsen shall use all
reasonable efforts to avoid any such cost overruns. For clarity, the maximum ten
adjustment permitted in 2007 will be of thirty thousand seven hundred (30.7)
euros and in 2008 of twenty two thousand four hundred (22.4) euros. Any
reimbursement of costs in excess of such percentage will have to be prior agreed
by Radius and, absent any such prior agreement by Radius, shall be the
responsibility of Ipsen.

 

3

--------------------------------------------------------------------------------


 

5.                                      This Amendment n°1 shall enter into
force retroactively upon its signature as of January 1st, 2007 and shall remain
in full force and in effect until complete performance of the Extended Work Plan
or termination of the Pharmaceutical Development Agreement in accordance with
its terms.

 

6.                                      All other terms and conditions of the
Pharmaceutical Development Agreement shall remain in full force and effect and
shall apply to this Amendment n°1 which is made part of the Pharmaceutical
Development Agreement.

 

7.                                      This Amendment n°1 shall be governed by,
interpreted and construed in accordance with the laws of the State of New York,
U.S.A., without regard to the conflicts of law principles, and shall not be
governed by the United Nations Conventions of International Contracts on the
Sale of Goods (the Vienna Convention).

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective duly authorized representatives:

 

 

Date:   July 16, 2007

 

Date: 29.06.07

 

 

 

SIGNED by B.N. Harvey

 

SIGNED by Jean-Pierre Dubuc

 

 

 

/s/ B.N. Harvey

 

/s/ Jean-Pierre Dubuc

on behalf of
RADIUS HEALTH Inc.

 

as President of
BEAUFOUR IPSEN INDUSTRIE S.A.S.

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

EXTENDED WORK PLAN

 

 

BA058: DEVELOPMENT PLAN

 

OF READY TO USE PEN INJECTION

 

FOR PHASE II

 

 

 

ADDITIONAL ACTIVITIES - 2007 & 2008

 

5

--------------------------------------------------------------------------------

 

 

[g17732lk06i001.jpg]

 

 

APPENDIX A

 

BA058 : Development plan
of Ready to Use Pen
Injection for Phase II

 

Additional activities - 2007 & 2008

[g17732lk06i002.jpg]

 

6

--------------------------------------------------------------------------------


 

Content

 

·                  Drug Substance

 

·                  Drug Product

·                  Proposed IND stability commitment

·                  Stability program

·                  Stability batches

·                  Clinical batches

·                  Stability-in-use

·                  Cost estimation for 2007 & 2008

 

7

--------------------------------------------------------------------------------

 

[g17732lk07i001.jpg]

 

8

--------------------------------------------------------------------------------

 

Activities to support IND submission (API)

 

- Additional test on batch 01-402:

 

 

 

 

 

 

(residual solvents , TFA, and optical rotation)

 

2007

 

External cost

 

07k €

 

 

 

 

 

 

 

- Stability study of batch 01-402:

 

2007

 

[*]FTE

 

55k €

 

 

2008

 

[*]FTE

 

28k €

 

 

 

 

 

 

 

Retest of reference material

 

2007

 

[*]FTS

 

11k €

 

 

 

 

 

 

 

TOTAL

 

 

 

73k € in 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

28k € in 2008

 

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

9

--------------------------------------------------------------------------------

 

[g17732lk11i001.jpg]

 

10

--------------------------------------------------------------------------------

 

 

Proposed IND Stability Commitment

 

Continue the stability study in accelerated (25°C/60%RH) and long-term (5°C)
storage conditions in parallel to the clinical study.

 

Monitor periodically clinical batches in a re-assay program at the label claim
storage condition (i.e. 5°C).

 

The shelf life period will be extended based on data from accelerated and
long-term studies, as well as results from by this re-assay program.

 

11

--------------------------------------------------------------------------------


 

Stability Program: 0.5 & 2 mg/ml

 

Time
Point

 

Pull
Date

 

Storage Conditions

 

Shelf life
(extrapolation)

 

Use Date
of clinical
supplies *

 

FTE to support analytical
work (physicochemical and
microbiological tests - report @
6, 12 and 24 months)

6 months

 

03/26/07

 

5°C & 25°C/60%RH (including preservative effectiveness at 25°C/60%RH)

 

12 months

 

End Oct. 07

 

[*]+[*] (µbio)
+ [*]€ (external cost)**

9 months

 

06/26/07

 

5°C

 

18 months

 

End April 08

 

[*]

12 months

 

09/26/07

 

5°C (including preservative effectiveness)

 

24 months

 

End Oct. 08

 

[*]+[*] (µbio)

18 months

 

March 08

 

5°C

 

24 months

 

End Oct. 08

 

[*]

24 months

 

Sept. 08

 

5°C (including preservative effectiveness)

 

24 months

 

End Oct. 08

 

[*]+[*] (µbio)
+ [*] € (external cost)**

 

* Use date = manufacturing date + shelf life

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

Stability Program: Placebo

 

Time
Point

 

Pull
Date

 

Storage Conditions

 

Shelf life
(extrapolation)

 

Use Date
of clinical
supplies *

 

FTE to support analytical
work (physicochemical and
microbiological tests - report
@ 6, 12 and 24 months)

6 months

 

02/16/07

 

5°C & 25°C/60%RH (including preservative effectiveness at 25°C/60%RH)

 

12 months

 

End Oct. 07

 

[*]+[*] (µbio)

9 months

 

05/16/07

 

5°C

 

18 months

 

End 08April

 

[*]

12 months

 

08/16/07

 

5°C (including preservative effectiveness)

 

24 months

 

End Oct. 08

 

[*]+[*] (µbio)

18 months

 

Feb. 08

 

5°C

 

24 months

 

End Oct. 08

 

[*]

24 months

 

Aug. 08

 

5°C (including preservative effectiveness)

 

24 months

 

End Oct. 08

 

[*]+[*] (µbio)

 

* Use date = manufacturing date + shelf life

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

Re-assay program: 0.5, 1, 2 mg/ml & Placebo

 

·                  To ensure the quality of the clinical supplies throughout the
study :

 

It is proposed to re-test clinical batches stored at the label claim storage
condition (i.e. 5°C) every 6 months until the end of the phase II clinical study

 

Re-Test Date

 

Re-Test Time Point

 

FTE

April 07

 

6 months

 

[*]

October 07

 

12 months

 

[*]

April 08

 

18 months

 

[*]

October 08

 

24 months

 

0.06 + 0.10 (µbio)
+ [*] € (external cost)**

 

** Subcontracting of sterility test at VETTER

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

Stability program: stability in-use

 

·                  To simulate patient use, as far as possible

·                  Cartridge activated, inside the pen

·                  Storage at room temperature

·                  1 simulation of injection per day, during 1 month

 

Time point

 

Pull date

 

Storage conditions

 

FTE

1 month

 

Feb. 07

 

25°C/60%RH

 

[*]+[*] (µbio)

At shelf life

 

Nov. 08

 

25°C/60%RH

 

[*]+ [*] (µbio)

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

Drug Product: cost estimation 2007 & 2008

 

Year

 

FTE

 

FTE cost *
(in k€)

 

External cost
(in k€)

 

Total
(in k€)

2007

 

[*]+ [*] (µbio)

 

[*]

 

[*]**

 

234.4

2008

 

[*]+[*] (µion)

 

[*]

 

[*] **

 

196.0

 

·FTE rates of $[*], converted at $[*]/€ to give €[*] per year

 

** Subcontracting of sterility test at VETTER + shipment

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

APPENDIX B

 

EXTENDED WORK PLAN

 

I.             2007 BUDGET

 

I.1           DRUG SUBSTANCE

 

Additional test on batch 01- 402
(residual solvents, TFA and optical rotation)

 

External cost*

 

07k€

Stability study of batch 01- 402

 

Internal cost — FTE**
[*]

 

55k€

Retest of reference material

 

Internal cost — FTE**
[*]

 

11k€

Total

 

 

 

73k€

 

--------------------------------------------------------------------------------

* Subcontracting of Additional test on batch 01- 402 at EXPANSIA + shipment
** FTE rates at [*]€

 

1.2          DRUG PRODUCT

 

FTE

 

FTE cost*

 

External cost**

 

Total

[*] + [*] (µbio)

 

[*]€

 

[*]€

 

234.4€

 

--------------------------------------------------------------------------------

* FTE rates at [*]€
** Subcontracting of sterility test at VETTER + shipment

 

1.3          QUARTERLY BREAKDOWN FOR EXTENDED WORK PLAN ACTIVITIES  PERFORMED IN
2007

 

 

 

2007

 

2007

 

In K€

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

External Costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Internal Costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

FTEs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Total Costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

II.            2008 BUDGET

 

II. 1.       DRUG SUBSTANCE

 

Stability study of batch 01- 402

 

Internal cost — FTE**
[*]

 

[*]€

Total

 

 

 

[*]€

 

--------------------------------------------------------------------------------

** FTE rates at [*]€

 

11.2        DRUG PRODUCT

 

FTE

 

FTE cost *

 

External cost**

 

Total

[*] + [*] ([g17732lk13i001.jpg]bio)

 

[*]€

 

[*]€

 

[*]€

 

--------------------------------------------------------------------------------

* FTE rates at [*]€

** Subcontracting of sterility test at VETTER + shipment

 

11.3        QUARTERLY BREAKDOWN FOR EXTENDED WORK PLAN ACTIVITIES PERFORMED IN
2008

 

 

 

2008

 

2008

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

External costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Internal costs (Drug Substance)

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Internal costs (Drug Product)

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

FTEs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Total costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

18

--------------------------------------------------------------------------------

 

 

STRICTLY CONFIDENTIAL

 

AMENDMENT N°2 TO PHARMACEUTICAL DEVELOPMENT*

AGREEMENT

 

BETWEEN

 

BEAUFOUR IPSEN INDUSTRIE S.A.S., a French corporation incorporated under the
laws of France, located at rue d’Ethe Virton, 28100, France, duly represented by
Jean-Pierre Dubuc, President,

 

hereinafter referred to as “Ipsen”, on the one hand,

 

AND

 

RADIUS HEALTH Inc., a United States corporation incorporated under the laws of
the State of Delaware, United States, with its principal office at 300
Technology Square-5th Floor, Cambridge, MA, USA and formerly known as
Nuvios, Inc., duly represented by Richard Lyttle, Chief Executive Officer,

 

hereinafter referred to as “Radius”, on the other hand.

 

WHEREAS

 

A.                                    Ipsen and Radius are parties to that
certain License Agreement dated September 27, 2005 (the “License Agreement”).

 

B.                                    Within the framework of the License
Agreement, Ipsen and Radius have entered into a pharmaceutical development
agreement to develop a multidose injection for BIM 44058 dated as of January 2,
2006 (the “Pharmaceutical Development Agreement”) pursuant to which Ipsen
performs certain research and development tasks and activities in view of
developing a new formulation of Licensed Compound and/or Licensed Product.

 

C.                                    Ipsen and Radius have decided to further
extend the duration and the scope of the Work Plan and to provide for the
consideration relating to such an extension under an amendment to the
Pharmaceutical Development Agreement ( “Amendment n°1”).

 

D.                                    Radius has requested, and Ipsen had agreed
to manufacture some further stability batches and therefore to further extend
the duration and the scope of the Work Plan under a second amendment to the
Pharmaceutical Development Agreement (this “Amendment n°2”).

 

NOW, THEREFORE, in consideration of the premises and the performance of the
covenants herein contained, IT IS AGREED AS FOLLOWS:

 

1.                                      In this Amendment n°2, unless otherwise
expressly provided herein, the capitalized words and phrases shall have the same
meaning as in the Pharmaceutical Development Agreement and in Amendment n°1.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

2.                                      The May 31, 2007 deadline agreed upon
for the performance by Ipsen or its subcontractors of all the work set out in
the Extended Work Plan further to Amendment n°1 and its payment by Radius, is
extended to December 31, 2012.

 

For sake of clarity, any reference to the date of December 31, 2006 in
Article 10 of the Pharmaceutical Development Agreement and May 31, 2007 in the
Amendment n°1 which relates to the performance of the Original Work Plan and the
Extended Work Plan shall be replaced by and extended to December 31, 2012. The
budget agreed upon in respect to all the work described in the Original Work
Plan and the Extended Work Plan shall remain unchanged, except for the over
overrun of €98,000 approved by Radius in Q4, 2006.

 

3.                                      The Work Plan is amended so as to
include the work described in Appendix A to this Amendment n°2 (the “Second
Extended Work Plan”). For clarity, all references to the Work Plan in the
Pharmaceutical Development Agreement shall be deemed to include all work
described in the Extended Work Plan, the Second Extended Work Plan as well as
the work described in the Original Work Plan. Should Radius wish Ipsen to
perform any other work in addition to the activities described in the Second
Extended Work Plan, Radius and Ipsen shall enter into a new agreement or
amendment.

 

4.                                      Timelines described in Appendix A are
subject to the execution by Ipsen of an amendment to its existing agreement with
Vetter.

 

5.                                      Activities related to the manufacture of
Phase III clinical batches by Vetter and tested by Ipsen in the Second Extended
Work Plan as identified in paragraphs 2, 4, 5 of Appendix A shall not be
commenced by Ipsen unless authorized in writing by Nick Harvey, Chief Financial
Officer of Radius or other representative designated in writing by Radius.

 

6.                                      Payments:

 

(a)                                 Subject to any modification of the budget
included in the Second Extended Work Plan to be prior agreed in writing by the
parties by Mike Dey, Vice-President, Pharmaceutical Development for Ipsen and by
Nick Harvey, Chief Financial Officer to Radius or by any other representative
designated by the relevant Party, the total amount to be paid by Radius to Ipsen
in connection with the research activities and tasks pursuant to the Second
Extended Work Plan and this Amendment n°2 shall be as specified in the here
aftached Appendix A. Such total amount includes all costs in connection with
such research activities, including costs of materials, supplies, services,
personnel, subcontractors and overhead, regardless of whether such research
activities are performed by Ipsen or by a subcontractor or both. The budget
included in the Second Extended Work Plan as described in Appendix A to this
Amendment n°2 shows the breakdown by calendar quarter of such total amounts in
Euros.

 

(b)                                 Ipsen shall invoice Radius no later than
thirty (30) days after the end of each calendar quarter for the amount
corresponding to actual FTE time spent as per

 

2

--------------------------------------------------------------------------------


 

timesheets incurred plus actual external cost bills received and approved by
Ipsen during the elapsed quarter, as shall in each case be reported in
reasonable detail on the invoice annex. Radius shall make payment of each
invoice within thirty (30) days after receipt thereof in Euros.

 

(c)                                  Without the prior written consent of
Radius, in no event shall Ipsen invoice Radius for an amount due in respect of
any calendar year that is greater than the amount budgeted for such calendar
year in the Second Extended Work Plan plus the ten percent (10%) limit defined
in article 4(d) of this Amendment n°2. In addition, and notwithstanding anything
expressed or implied in this Amendment n°2 to the contrary (including without
limitation, the Second Extended Work Plan), in no event shall Radius have any
obligation to make payments to Ipsen pursuant to this Amendment n°2 for any work
done by Ipsen at any time after December 31, 2012 unless Radius shall have
authorized in writing any such work.

 

Radius shall pay for all work in respect of which Ipsen has entered into legally
binding commitments with subcontractors and which occurs before December 31,
2012, that may not be cancelled by Ipsen without incurring penalties, provided
that all of such work is within the framework of the Second Extended Work Plan
and the cost of such work is within the budget included in the Second Extended
Work Plan.

 

The remaining samples from stability studies will be made available for Radius
to ship to Radius nominated contract laboratory by December 31, 2012. Should
Radius request in writing that Ipsen conduct work on Radius behalf, Ipsen will
be under no obligation to conduct such work.

 

(d)                                 Should external costs incurred by Ipsen in
relation to the performance of the activities described in the Second Extended
Work Plan be more than as specified in Appendix A hereby attached for such
activities, Radius shall reimburse Ipsen such additional costs up to a maximum
of ten percent (10%) of the relevant annual amount described in Appendix A for
the performance of the specific tasks that resulted in such additional costs. In
addition, should internal costs incurred by Ipsen in relation to performance of
the Second Extended Work Plan be more than as specified in Appendix A due to an
increase in the number of FTE’s required (but not the cost per FTE), Radius
shall reimburse Ipsen such additional costs up to a maximum of ten percent (10%)
of the relevant annual amount described in Appendix A for the performance of the
specific tasks that resulted in such additional costs. In either case, any
reimbursement of costs in excess of such percentage will have to be prior agreed
by Radius and, in the absence of any such prior agreement by Radius, shall be
the responsibility of Ipsen. Ipsen shall use all reasonable efforts to avoid any
such cost overruns.

 

7.                                      This Amendment n°2 shall enter into
force retroactively upon its signature as of January 1st, 2009 and shall remain
in full force and in effect until complete performance of the

 

3

--------------------------------------------------------------------------------


 

Second Extended Work Plan or termination of the Pharmaceutical Development
Agreement in accordance with its terms.

 

8.                                      All other terms and conditions of the
Pharmaceutical Development Agreement shall remain in full force and effect and
shall apply to this Amendment n°2 which is made part of the Pharmaceutical
Development Agreement.

 

9.                                      This Amendment n°2 shall be governed by,
interpreted and construed in accordance with the laws of the State of New York,
U.S.A., without regard to the conflicts of law principles, and shall not be
governed by the United Nations Conventions of International Contracts on the
Sale of Goods (the Vienna Convention).

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment n°2 to be duly
executed by their respective duly authorized representatives:

 

Date: January 30, 2009

 

Date: January 17, 2009

 

 

 

SIGNED by B.N. HARVEY

 

SIGNED by Jean-Pierre Dubuc

CFO

 

 

 

 

 

/s/ B.N. Harvey

 

/s/ Jean-Pierre Dubuc

on behalf of

 

as President of

RADIUS HEALTH Inc.

 

BEAUFOUR IPSEN INDUSTRIE S.A.S.

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

--------------------------------------------------------------------------------


 

CMC Activities for BA058
Phase III
Radius / Ipsen

 

1 Stability Batches at Vetter

 

·                  Component Supply for 1.5ml Cartridge with new crimp cap +
current bromobutyl stopper

·                  Stoppers available as standard stock item in Vetter.

·                  Standard RTS crimp caps require 12-14 weeks delivery; as
already ordered, estimated delivery date week commencing 26th Jan 2009

·                  Machinability test (cartridges fill with new crimp caps and
maximum filling volume and dimensional limits) Project work = [*]€

 

 

·                  Stability Batches Scheduled at Vetter in March 2009

·

 

BA058 placebo

 

 

·

 

BA058 2mg/ml solution

 

3,500 cartridges / batch

·

 

BA058 1mg/ml solution

 

 

 

 

 

 

 

Uses same equipment as used in Ph III

 

 

Manufacturing starting date

 

March 09

Stability studies start

 

April 2009

 

·                  Costs and Timings

 

Cartridge fill volume will be increased to maximum, to increase assurance of
delivering 28 doses from each cartridge

 

Filling Stability/Technical batches

 

€ [*]

From €[*] for placebo & [*]€ for stability batches 1&2mg/ml, + [*]€ project
management, microbiological validation [*]€, Closure container integrity test
[*]€.

 

2 Clinical Batches 1.5 ml Cartridges

 

·                  Manufacturing of 3 Clinical Batches by Vetter and Tested by
lpsen

·                  BA058 placebo

·                  BA058 2mg/ml solution 5,000 cartridges / batch

·                  BA058 1mg/ml solution

 

·                  Planned in May 2009 :

·                  Clinical studies start in July 2009

 

·

 

Costs

 

€ [*]

·                  From [*] per lot + [*]€ project management costs

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

3 Stability Testing of Phase III Preparation Lots

 

Activities

 

Duration

 

FTE*

 

FTE cost,
(k€)**

 

External cost
(k€)

Formulation and Process Development

 

 

 

 

 

 

 

 

New crimp caps Supply

 

14 weeks

 

—

 

—

 

[*]

Sterile filtration validation with new API (Millipore)

 

4 months

 

F: [*]
A: [*]

 

[*]

 

[*]

Stability Studies

 

 

 

 

 

 

 

 

Machinability test & project work

 

1 month

 

—

 

—

 

[*]

36-month ICH stability study (2 active + 1 placebo): manufacturing + stab study
at 5°C for 36months & 25°C for 6 months & stab-in-use + Mixing study, filtration
trials (Vetter) + µbio validation

 

43 months (including agreement) Final time point: 05/2012

 

F: [*]
A: [*]
µ: [*]

 

[*]

 

[*]

 

 

TOTAL

 

 

 

590

 

320

 

--------------------------------------------------------------------------------

* F: formulation - A: Analytical - µ: Microbiology

** FTE rates of €[*] per year

 

4 Testing of Ph III Supplies

 

Activities

 

Duration

 

FTE*

 

FTE cost,
(k€)**

 

External cost
(k€)

Clinical Supply

 

 

 

 

 

 

 

 

Phase III clinical batches manufacturing + release (2 active + 1 placebo)

 

9 months (including agreement)

 

F: [*]
A: [*]
µ: [*]

 

[*]

 

[*]

Re-assay program to verify stability

 

36months

 

A: [*]
µ: [*]

 

[*]

 

[*]

IND

 

3 months

 

F: [*]

 

[*]

 

[*]

Project Management

 

—

 

F: [*]

 

[*]

 

[*]

 

 

 

 

TOTAL

 

455

 

218

 

 

 

 

 

 

673

 

 

 

--------------------------------------------------------------------------------

* F: formulation - A: Analytical - µ: Microbiology

** FTE rates of €[*] per year

 

5 Phasing of Costs for Ph III Program

 

BA058 Phase III Quarterly breakdown for work plan activities

 

Drug Substance & Drug Product Program

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2009

 

2010

 

2011

 

2012

 

 

In €000

 

Q1

 

Q2

 

Q3

 

Q4

 

Q1

 

Q2

 

Q3

 

Q4

 

Q1

 

Q2

 

Q3

 

Q4

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

External costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

540

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Internal costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

1,043

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total costs/Quarter

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

1,583

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

Total cost/year

 

1,182

 

 

 

 

 

 

 

173

 

 

 

 

 

 

 

136

 

 

 

 

 

 

 

92

 

 

 

 

 

 

 

1,583

 

API costs not included; API is supplied by Radius

 

--------------------------------------------------------------------------------


 

6 API needed for Drug Product development activities

 

·                  Estimation based on available BA058 API available in stock on
September, 2008

 

Activities

 

Units manufactured

 

API (pure)
needed

 

API batch #

Stability studies (ICH Current Formulation with new crimp caps [*]mg/ml &
[*]mg/ml

 

4,000 cartridges as 1 x 4,000 ea of 2mg/ml, 1mg/ml & placebo

 

[*]g + [*]g = [*]g

 

Lonza API in final cartridge CC and stopper at Vetter at scale for Ph III

Optimize/Validate analytical Method

 

/

 

[*] g

 

M12507 (Ipsen batch)

Finalise API methods

 

/

 

[*]g

 

Lonza API

Sterile filtration validation

 

3,000mL

 

[*]g

 

Lonza API to mimic Ph III process

Clinical batches for Ph III
Made to a suitable Validation protocol & to provide stability lots for long-term
storage

 

1 x 5,000 cart x 2mg/m1 + 1 x 5,000cart x 1mg/m1+1 x 5,000cart x placebo

 

(GMP batch)
[*]g
[*]g
[*]g

 

Two strength to be manufactured at Vetter at Ph III scale
1st lots mid 2009
2nd lots end 2009
3rd lots early 2010

 

· Total new API needed for Phase III activities = 96 g (pure peptide)

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------

 

STRICTLY CONFIDENTIAL

 

AMENDMENT N°3 TO PHARMACEUTICAL DEVELOPMENT AGREEMENT*

 

BETWEEN

 

BEAUFOUR IPSEN INDUSTRIE S.A.S., a French corporation incorporated under the
laws of France, located at rue d’Ethe Virton, 28100, France, duly represented by
Jean-Pierre Dubuc, President,

 

hereinafter referred to as “Ipsen”, on the one hand,

 

AND

 

RADIUS HEALTH Inc., a United-States corporation incorporated under the laws of
the State of Delaware, United Sates, with its principal office at 300 Technology
Square-5th Floor, Cambridge, MA, USA and formerly known as Nuvios, Inc., duly
represented by Richard Lyttle, Chief Executive Officer,

 

hereinafter referred to as “Radius”, on the other hand.

 

WHEREAS

 

A.                                    Ipsen and Radius are parties to that
certain License Agreement dated September 27, 2005 (the “License Agreement”).

 

B.                                    Within the framework of the License
Agreement, Ipsen and Radius have entered into a pharmaceutical development
agreement to develop a multidose injection for BIM 44058 dated as of January 2,
2006 (the “Pharmaceutical Development Agreement”) pursuant to which Ipsen
performs certain research and development tasks and activities in view of
developing a new formulation of Licensed Compound and/or Licensed Product.

 

C.                                    Ipsen and Radius have decided to further
extend the duration and the scope of the Work Plan and to provide for the
consideration relating to such an extension under an amendment to the
Pharmaceutical Development Agreement ( “Amendment n°1”).

 

D.                                    Radius has requested, and Ipsen had agreed
to manufacture some further stability batches and therefore to further extend
the duration and the scope of the Work Plan under a second amendment to the
Pharmaceutical Development Agreement (“Amendment n°2”).

 

E.                                     The manufacture of Phase III clinical
batches under the Second Extended Work Plan as identified in paragraphs 2, 4, 5
of Appendix A of Amendment n°2 was not commenced by Ipsen with authorization in
writing by a Radius representative prior to the effective date of this Amendment
n°3. However, the stability batches and related stability testing activities
(the “Reduced Second

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

Extended Work Plan”) as identified in paragraphs 1 and 3 of Appendix A of
Amendment n°2 were completed or are ongoing pursuant to the terms of Amendment
n°2. Accordingly, Amendment n°2 shall remain in full force and in effect until
complete performance of the Reduced Second Extended Work Plan or termination of
the Pharmaceutical Development Agreement in accordance with its terms.

 

F.                                      Radius has requested, and Ipsen had
agreed to manufacture Phase III batches and to upgrade analytical methods to NDA
filing levels for purity/impurities testing to meet full ICH requirements and
therefore to further extend the duration and the scope of the Work Plan under a
third amendment to the Pharmaceutical Development Agreement (this “Amendment
n°3”).

 

NOW, THEREFORE, in consideration of the premises and the performance of the
covenants herein contained, IT IS AGREED AS FOLLOWS:

 

1.              In this Amendment n°3, unless otherwise expressly provided
herein, the capitalized words and phrases shall have the same meaning as in the
Pharmaceutical Development Agreement and in Amendment n°1 and Amendment n°2 .

 

2.              The Work Plan is amended so as to include the work described in
Appendix A to this Amendment n°3 (the “Third Extended Work Plan”). For clarity,
all references to the Work Plan in the Pharmaceutical Development Agreement
shall be deemed to include all work described in the Extended Work Plan, the
Reduced Second Extended Work Plan as well as the work described in the Original
Work Plan. Should Radius wish Ipsen to perform any other work in addition to the
activities described in the Third Extended Work Plan, Radius and Ipsen shall
enter into a new agreement or amendment.

 

3.              Timelines described in Appendix A are subject to the execution
by Ipsen of an amendment to its existing agreement with Vetter.

 

4.              Activities related to the manufacture of additional Phase III
clinical batches by Vetter and tested by Ipsen in 2011 or 2012 and any batch
Scale Up Plans in the Third Extended Work Plan as identified in paragraphs 2 and
4 of Appendix A shall not be commenced by Ipsen unless authorized in writing by
Nick Harvey, Chief Financial Officer of Radius or other representative
designated in writing by Radius.

 

5.              Payments:

 

(a)         Subject to any modification of the budget included in the Third
Extended Work Plan to be prior agreed in writing by the parties by Mike Dey,
Vice-President, Pharmaceutical Development for Ipsen and by Nick Harvey, Chief
Financial

 

2

--------------------------------------------------------------------------------


 

Officer to Radius or by any other representative designated by the relevant
Party, the total amount to be paid by Radius to Ipsen in connection with the
research activities and tasks pursuant to the Third Extended Work Plan and this
Amendment n°3 shall be as specified in the here attached Appendix A. Such total
amount includes all costs in connection with such research activities, including
costs of materials, supplies, services, personnel, subcontractors and overhead,
regardless of whether such research activities are performed by Ipsen or by a
subcontractor or both. The budget included in the Third Extended Work Plan as
described in Appendix A to this Amendment n°3 shows the breakdown by calendar
quarter of such total amounts in Euros.

 

(b)         Ipsen shall invoice Radius no later than thirty (30) days after the
end of each calendar quarter for the amount corresponding to actual FTE time
spent as per timesheets incurred plus actual external cost bills received and
approved by Ipsen during the elapsed quarter, as shall in each case be reported
in reasonable detail on the invoice annex. Radius shall make payment of each
invoice within thirty (30) days after receipt thereof in Euros.

 

(c)          Without the prior written consent of Radius, in no event shall
Ipsen invoice Radius for an amount due in respect of any calendar year that is
greater than the amount budgeted for such calendar year in the Third Extended
Work Plan plus the ten percent (10%) limit defined in article 4(d) of this
Amendment n°3. In addition, and notwithstanding anything expressed or implied in
this Amendment n°3 to the contrary (including without limitation, the Third
Extended Work Plan), in no event shall Radius have any obligation to make
payments to Ipsen pursuant to this Amendment n°3 for any work done by Ipsen at
any time after December 31, 2014 unless Radius shall have authorized in writing
any such work.

 

Radius shall pay for all work in respect of which Ipsen has entered into legally
binding commitments with subcontractors and which occurs before December 31,
2014, that may not be cancelled by Ipsen without incurring penalties, provided
that all of such work is within the framework of the Third Extended Work Plan
and the cost of such work is within the budget included in the Third Extended
Work Plan.

 

The remaining samples from stability studies will be made available for Radius
to ship to Radius nominated contract laboratory by December 31, 2014. Should
Radius request in writing that Ipsen conduct work on Radius behalf, Ipsen will
be under no obligation to conduct such work.

 

(d)         Should external costs incurred by Ipsen in relation to the
performance of the activities described in the Third Extended Work Plan be more
than as specified in Appendix A hereby attached for such activities, Radius
shall reimburse Ipsen such additional costs up to a maximum of ten percent (10%)
of the relevant annual amount described in Appendix A for the performance of the
specific tasks that resulted in such additional costs. In addition, should
internal costs incurred by Ipsen in relation to performance of the Third
Extended Work Plan be more than as specified in Appendix A due to an increase in
the number of FTE’s required (but not the cost per FTE), Radius shall reimburse
Ipsen such additional costs up to a

 

3

--------------------------------------------------------------------------------


 

maximum of ten percent (10%) of the relevant annual amount described in Appendix
A for the performance of the specific tasks that resulted in such additional
costs.  In either case, any reimbursement of costs in excess of such percentage
will have to be prior agreed by Radius and, in the absence of any such prior
agreement by Radius, shall be the responsibility of Ipsen. Ipsen shall use all
reasonable efforts to avoid any such cost overruns.

 

6.              This Amendment n°3 shall enter into force retroactively upon its
signature and shall remain in full force and in effect until complete
performance of the Third Extended Work Plan or termination of the Pharmaceutical
Development Agreement in accordance with its terms.

 

7.              All other terms and conditions of the Pharmaceutical Development
Agreement shall remain in full force and effect and shall apply to this
Amendment n°3 which is made part of the Pharmaceutical Development Agreement.

 

8.              This Amendment n°3 shall be governed by, interpreted and
construed in accordance with the laws of the State of New York, U.S.A., without
regard to the conflicts of law principles, and shall not be governed by the
United Nations Conventions of International Contracts on the Sale of Goods (the
Vienna Convention).

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment n°2 to be duly
executed by their respective duly authorized representatives:

 

 

Date: June 13, 2010

 

Date: June 16, 2010

 

 

 

SIGNED by B.N. Harvey

 

SIGNED by Jean-Pierre Dubuc

/s/ B.N. Harvey

 

/s/ Jean-Pierre Dubuc

 

 

 

on behalf of

 

as President of

RADIUS HEALTH Inc.

 

BEAUFOUR IPSEN INDUSTRIE S.A.S.

 

4

--------------------------------------------------------------------------------


 

APPENDIX  A

 

5

--------------------------------------------------------------------------------


 

Updated CMC Activities for BA058

Phase III Supply

28th May 2010

 

1 Manufacture of Clinical Batches 1.5 ml Cartridges

 

·                  Manufacturing of 6 Clinical Batches by Vetter and Tested by
Ipsen

·                  Gives nominally 5,000 each, placebo and 2mg/ml cartridges

·                  from 3 x approximately 5,000 cartridge lots of placebo

·                  from 3 x approximately 5,000 cartridge lots BA 058 2mg/ml

·                  based on removal of required

·                  QC and retention (300 units) from each lot

·                  full ICH stability samples (1,000 units) on one lot

 

·                  to provide at least 11,600 cartridges for clinical use,

·                  from 3 x 4,500 cartridges per lot post filling and inspection

·                  less 300 x 3 for QC + 1,000 for stability = 1,600 cartridges

·                  Manufacturing dates agreed with Vetter for active/placebo
batches made in three campaigns in 2010, weeks 30-34, 37-38 and 41-42.

·                  Cartridges despatch to Radius nominated CRO is planned :

·                  1 batch active and placebo despatched by end October

·                  1 batch active and placebo despatched by end November

·                  1 batch active and placebo despatched by end December

 

[g17732lk17i001.jpg]

 

·                  Requiring re-supply in 2Q 2011, for 1,200 patients recruited
at 200-500 per month, over Nov 2010 to Jan 2011.  Slower recruitment e.g. over 6
months would mean re-supply in 3Q 2011.

 

·                  Assumes

·                  Purchase Order for €[*] k for 6 lots approved by end May 2010

·                  API received by Vetter with C of A by end Jun 2010, with full
release for use in Ph III documented by Radius

·                  Crimp Caps delivered to Vetter with C of A by mid July 2010

·                  6 weeks post manufacture release by Vetter QA department

 

·                  Costs for Manufacture of 6 lots by Vetter   € [*] k

·                  From € [*] /lot, € [*] project management and € [*]
microbiological validation costs

 

2 Testing, Release and Stability Testing of Phase III Lots

 

Supply assumptions above include 11,600 cartridges (active and placebo] from
which samples are assumed to be removed for full ICH stability on one lot.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

·      Upgrade analytical methods for assay/purity to meet ICH requirements, for
testing of Ph III supplies:

 

FTE Costs

€ 185 k

 

 

External

€ 15 k

 

 

 

 

·      Testing of 6 phase III batches in 2010:

 

 

€ 210 k

 

 

 

 

·      Full ICH stability study (3-months) on one 2mg/mL lot with upgraded
methods:

 

FTE cost

€ 137 k

 

 

External

€ 8 k

 

 

 

 

·      Project management activities at Ipsen:

 

 

€ 100 k

 

 

 

 

·      IND update :

 

 

€ 110 k

 

Phasing of costs is shown below.

 

Costs €000s

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

Make and test Ph III Lots 3 x2mg/ml and 3 x Placebo

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

Full ICH Stability on one 2010 Lot

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

Analytical Methods Upgrade

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

IND Update

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

Project Management activities

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

Make and test Ph III Lots 1 x 2mg/ml and 1 x Placebo 2011

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

Full ICH Stability on one 2011 Lot

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

Make and test Ph III Lots 1 x 2mg/ml and 1 x Placebo 2012

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

 

 

 

Full ICH Stability on one 2011 Lot

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

SUBTOTAL

 

1216

 

750

 

542

 

432

 

211

 

149

 

234

 

157

 

107

 

4

 

99

 

6

GRAND TOTAL

 

1966

 

974

 

360

 

391

 

111

 

105

 

Costs based on € [*]k per FTE

 

3 API needed for Manufacture and Stability Testing

 

Based on 3 x 5000 cartridge lots, each requiring 22g API, gives 66g pure peptide
weight, for manufacture of lots in 2010.  Method upgrades would require 2g
peptide.

 

Reference Standard from Lonza sourced API will be required to QC test and
stability test product.  Depending on how supplied, the quantities would vary
from 2g bulk or e.g. 250 vials of 1mg.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

4. Scale Up Plans

 

The process currently proven has a maximum batch size of ~500 cartridges.  To
scale-up process, dedicated compounding vessel/equipment will be required.  Two
facilities/filling scales are available for future development with
approximately 40-50,000 maximum and 100,000 cartridges.

 

Based on initial annual requirements of 100,000 rising over [*] years to
1,000,000 cartridges per year, a batch size of 25,000 to ~ 50,000 would allow a
step in scale of within [*]-[*]x, and [*]-[*] lots per year.  Batch size of
5,000 cartridges requires [*]g peptide, so increasing to 40,000 or 100,000 would
require either ~[*]g or ~ [*]g of pure peptide.

 

Once Radius estimated volumes and preferences were confirmed (assumed by end May
10), Vetter plan for scale-up would be developed for Radius agreement (assumed
Sep 10) for implementation in 2011, or later.

 

This option would allow a single scaled up lot made in 2011 to re-supply the
entire remaining Ph III program in 2011, with an assumed 24m expiry.  As
stability data confirms good stability of the product, this expiry date could
also be extended.  This option would also provide for one additional full ICH
stability study to be conducted.

 

As three lots would be required, a second lot would need to be manufactured. 
The plan assumes this in 2012, which would then provide less  storage time
data.  Alternatively, by making two lots in 2011, and stability studies on both,
longer term data on all three lots would be provided, with additional spend in
2011 of ~ €270k.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

8

--------------------------------------------------------------------------------

 

STRICTLY CONFIDENTIAL

 

Confidential Treatment Requested

 

Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2

 

 

Execution Copy

 

AMENDMENT N°4 TO PHARMACEUTICAL DEVELOPMENT AGREEMENT

 

BETWEEN:

 

BEAUFOUR IPSEN INDUSTRIE S.A.S., a French corporation incorporated under the
laws of France, located at rue d’Ethe Virton, 28100, France, duly represented by
Jean-Pierre Dubuc, President,

 

hereinafter referred to as “Ipsen”, on the one hand,

 

AND

 

RADIUS HEALTH Inc., a United-States corporation incorporated under the laws of
the State of Delaware, United Sates, with its principal office at 300 Technology
Square-5th Floor, Cambridge, MA, USA and formerly known as Nuvios, Inc., duly
represented by Richard Lyttle, Chief Executive Officer,

 

hereinafter referred to as “Radius”, on the other hand.

 

WHEREAS

 

A.                                    Ipsen and Radius are parties to that
certain License Agreement dated September 27, 2005 (the “License Agreement”).

 

B.                                    Within the framework of the License
Agreement, Ipsen and Radius have entered into a pharmaceutical development
agreement to develop a multidose injection for BIM 44058 dated as of January 2,
2006 (the “Pharmaceutical Development Agreement”) pursuant to which Ipsen
performs certain research and development tasks and activities in view of
developing a new formulation of Licensed Compound and/or Licensed Product.

 

C.                                    Ipsen and Radius have decided to further
extend the duration and the scope of the Work Plan and to provide for the
consideration relating to such an extension under an amendment to the
Pharmaceutical Development Agreement (“Amendment n°1”).

 

D.                                    Radius has requested, and Ipsen had agreed
to manufacture some further stability batches and therefore to further extend
the duration and the scope of the Work Plan under a second amendment to the
Pharmaceutical Development Agreement (“Amendment n°2”).

 

E.                                     Radius has requested, and Ipsen had
agreed to manufacture Phase III batches and to upgrade analytical methods to NDA
filing levels for purity/impurities testing to meet full ICH requirements and
therefore to further extend the duration and the scope of the Work Plan under a
third amendment to the Pharmaceutical Development Agreement (“Amendment n°3”).

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

F.                                      Radius has requested, and Ipsen had
agreed to manufacture, test and release extra Phase III batches and run
stability studies and therefore to further extend the duration and the scope of
the Work Plan under a fourth amendment to the Pharmaceutical Development
Agreement (this “Amendment n°4”).

 

NOW, THEREFORE, in consideration of the premises and the performance of the
covenants herein contained, IT IS AGREED AS FOLLOWS:

 

1.              In this Amendment n°4, unless otherwise expressly provided
herein, the capitalized words and phrases shall have the same meaning as in the
Pharmaceutical Development Agreement and in Amendment n°1, Amendment n°2 and
Amendment n°3.

 

2.              The Work Plan is amended so as to include the work described in
Appendix A to this Amendment n°4 (the “Fourth Extended Work Plan”). For clarity,
all references to the Work Plan in the Pharmaceutical Development Agreement
shall be deemed to include all work described in the Extended Work Plan, the
Reduced Second Extended Work Plan, the Third Extended Work Plan as well as the
work described in the Original Work Plan. Should Radius wish Ipsen to perform
any other work in addition to the activities described in the Fourth Extended
Work Plan, Radius and Ipsen shall enter into a new agreement or amendment.

 

3.              Timelines described in Appendix A are subject to the execution
by Ipsen of an amendment to its existing agreement with Vetter.

 

4.              Activities related to the manufacture of additional Phase III
clinical batches by Vetter and tested by Ipsen in 2011 or 2012 and any batch
Scale Up Plans in the Fourth Extended Work Plan as identified in paragraphs 2
and 3 of Appendix A shall not be commenced by Ipsen unless authorized in writing
by Nick Harvey, Chief Financial Officer of Radius or other representative
designated in writing by Radius.

 

5.              Payments

 

(a)         Subject to any modification of the budget included in the Fourth
Extended Work Plan to be prior agreed in writing by the parties by Aidan Murphy,
Senior Vice-President, CMC and Engineering for Ipsen and by Nick Harvey, Chief
Financial Officer for Radius or by any other representative designated by the
relevant Party, the total amount to be paid by Radius to Ipsen in connection
with the research activities and tasks pursuant to the Fourth Extended Work Plan
and this Amendment n°4 shall be as specified in the here attached Appendix A.

 

Such total amount includes all costs in connection with such research
activities, including costs of materials, supplies, services, personnel,
subcontractors and overhead, regardless of whether such research activities are
performed by Ipsen or by a subcontractor or both. The budget included in the
Fourth Extended Work Plan as described in Appendix A to this Amendment n°4 shows
the breakdown by calendar quarter of such total amounts in Euros.

 

(b)         Ipsen shall invoice Radius no later than thirty (30) days after the
end of each calendar quarter for the amount corresponding to actual FTE time
spent as per timesheets incurred plus actual external cost bills received and
approved by Ipsen during the elapsed quarter, as shall in each case be reported
in reasonable detail on the invoice annex. Radius shall make payment of each
invoice within thirty (30) days after receipt thereof in Euros.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

(c)          Without the prior written consent of Radius, in no event shall
Ipsen invoice Radius for an amount due in respect of any calendar year that is
greater than the amount budgeted for such calendar year in the Fourth Extended
Work Plan plus the ten percent (10%) limit defined in article 4(d) of this
Amendment n°4. In addition, and notwithstanding anything expressed or implied in
this Amendment n°4 to the contrary (including without limitation, the Fourth
Extended Work Plan), in no event shall Radius have any obligation to make
payments to Ipsen pursuant to this Amendment n°4 for any work done by Ipsen at
any time after December 31, 2014 unless Radius shall have authorized in writing
any such work.

 

Radius shall pay for all work in respect of which Ipsen has entered into legally
binding commitments with subcontractors and which occurs before December 31,
2014, that may not be cancelled by Ipsen without incurring penalties, provided
that all of such work is within the framework of the Fourth Extended Work Plan
and the cost of such work is within the budget included in the Fourth Extended
Work Plan.

 

The remaining samples from stability studies will be made available for Radius
to ship to Radius nominated contract laboratory by December 31, 2014. Should
Radius request in writing that Ipsen conduct work on Radius behalf, Ipsen will
be under no obligation to conduct such work.

 

(d)         Should external costs incurred by Ipsen in relation to the
performance of the activities described in the Fourth Extended Work Plan be more
than as specified in Appendix A hereby attached for such activities, Radius
shall reimburse Ipsen such additional costs up to a maximum of ten percent (10%)
of the relevant annual amount described in Appendix A for the performance of the
specific tasks that resulted in such additional costs. In addition, should
internal costs incurred by Ipsen in relation to performance of the Fourth
Extended Work Plan be more than as specified in Appendix A due to an increase in
the number of FTE’s required (but not the cost per FTE), Radius shall reimburse
Ipsen such additional costs up to a maximum of ten percent (10%) of the relevant
annual amount described in Appendix A for the performance of the specific tasks
that resulted in such additional costs.  In either case, any reimbursement of
costs in excess of such percentage will have to be prior agreed by Radius and,
in the absence of any such prior agreement by Radius, shall be the
responsibility of Ipsen. Ipsen shall use all reasonable efforts to avoid any
such cost overruns.

 

6.              This Amendment n°4 shall enter into force retroactively upon its
signature as of January 2, 2011 and shall remain in full force and in effect
until complete performance of the Fourth Extended Work Plan or termination of
the Pharmaceutical Development Agreement in accordance with its terms.

 

7.              Section 4 of Appendix A to Amendment n°3 to the Pharmaceutical
Development Agreement is renumbered as Section 3, there being no Section 3 in
Annex A to Amendment n°3.

 

8.              All other terms and conditions of the Pharmaceutical Development
Agreement shall remain in full force and effect and shall apply to this
Amendment n°4 which is made part of the Pharmaceutical Development Agreement.

 

9.             This Amendment n°4 shall be governed by, interpreted and
construed in accordance with the laws of the State of New York, U.S.A., without
regard to the conflicts of law principles, and shall not be governed by the
United Nations Conventions of International Contracts on the Sale of Goods (the
Vienna Convention).

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment n°4 to be duly
executed by their respective duly authorized representatives intending it to
take effect as of January 2, 2011:

 

 

Date: December 7, 2011

 

Date: December 15, 2011

 

 

 

SIGNED by

 

SIGNED by Jean-Pierre Dubuc

 

 

 

/s/ B. Nicholas Harvey, CFO

 

/s/ Jean-Pierre Dubuc

 

 

 

 

 

 

on behalf of

 

as President of

RADIUS HEALTH Inc.

 

BEAUFOUR IPSEN INDUSTRIE S.A.S.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

APPENDIX  A

 

Updated CMC Activities for BA058

Phase III Supply Amendment 4

28th May 2010

Version Updated 6th October 2011

 

1. Summary of Work Program from 2010

 

Requested Manufacture of Clinical Batches 1.5 ml Cartridges x 6 completed and
product supplied in late 2010, As per Proposal from 28th May

 

·                  Manufacturing of 6 Clinical Batches by Vetter and Tested by
Ipsen

·                  Gives nominally 5,000 each, placebo and 2mg/ml cartridges

·                  Provided for clinical use by end Oct, Nov and Dec

 

·                  Testing, Release and Stability Testing of Phase III Lots

 

Upgrade of analytical methods completed and full testing and release of three
lots each of active and placebo completed.

 

Stability testing of last lot made in 2010, set up in early 2011, so €[*] FTE
costs transferred to updated 2011 costs.

 

Invoiced amounts for 2010 and Q1 2011 are compared with initial budgeted amounts
for 2010.

 

Planned in 2010

 

Variance Vs
Budget 2010

 

Actual 2010

 

Moved to 2011

 

 

Cost €000s

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

Comments

Stability works from amendment 2

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

Make and test Ph III Lots 3 x 2mg/ml and 3 x Placebo

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

Completed; FTE costs decreased for testing m

Full ICH Stability on one 2010 Lot

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

Started in early 2011; €[*] transfer to 2011

Analytical Methods Upgrade

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

Completed as planned

IND Update

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

No update required

Project Management activities

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

SUBTOTAL

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

GRAND TOTAL

 

-111

 

923

 

57

 

 

 

 

 

 

 

 

 

 

 

FTE Costs

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

External

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

Total

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

923

 

 

 

Improvement in costs by €[*], from €[*] to ~€[*] achieved by simultaneous QC
testing of multiple lots.  Stability costs (€[*]), initially planned for late
2010, now transferred to 2011, as lot was released very late 2010, and study set
up in early 2011, rather than late 2010.  Also IND update was not required.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

2. Updated plan for 2011-2014, for supply of Ph III lots

 

·                  Stability testing ongoing in 2011-2014 for

Lot Made in 2009 and Lot made in 2010

 

·                  Supply of additional lots from Nominal 5,000 scale cartridge
lot of BA058 2mg/ml and Placebo scheduled as

 

One lot Placebo

 

week of 23rd May 2011

 

 

One lot BA058 2mg/ml

 

week of 6th June 2011

 

 

 

 

 

 

 

One lot Placebo

 

week of 26th Sep 2011

 

 

One lot BA 058 2mg/ml

 

week of 28th Sep 2011

 

 

 

 

 

 

 

One lot Placebo

 

week of 12th Dec 2011

 

 

One lot BA 058 2mg/ml

 

week of 19th Dec 2011

 

 

 

·                  Additional stability testing

On lot to be made in Sep 2011 and on lot to be made in Dec 2011

 

Costing included here based on 5,000 cartridge scale, under this updated
schedule for Amendment 3, pending Radius decision on future scale up to larger
scale batches to be included in a next Amendment.

 

 

 

Amendment 3 Plan Updated for 2011 Planning

 

Total

 

 

 

2011

 

 

 

2012

 

 

 

2013

 

 

 

2014

 

 

 

2015

 

 

 

 

 

PROPOSED PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

Cost €000s

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

FTE Cost

 

External

 

1

 

Stability tests ons ongoing Lots from 2009

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Stability test Lot from Dec 2010

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

[*]

 

 

 

 

 

3

 

Stability on Lot to be made in Sep 2011

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

 

 

4

 

Stability on Lot to be made in Dec 2011

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

[*]

 

5

 

Make and test Ph III Lot (mg/ml and Placebo) - May 2011

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Make and test Ph III Lot (mg/ml and Placebo) - Sep 2011

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Make and test Ph III Lot (mg/ml and Placebo) - Dec 2011

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

IND update

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

9

 

Project Management activities

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

 

 

SUBTOTAL

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

GRAND TOTAL

 

1333

 

552

 

445

 

140

 

129

 

67

 

 

Costs based on € 250k per FTE

 

3 API needed for Manufacture and Stability Testing

 

Based on 3 x 5000 cartridge lots, each requiring [*]g API, gives [*]g pure
peptide weight, for manufacture of lots in 2011.

API should be delivered to Vetter temper evident sealed with appropriate
documentation 2 months before manufacture.

 

Updated Schedule and Budget under Amendment 4 agreed as of January 2, 2011.

 

 

/s/ B. Nicholas Harvey

 

/s/ Aidan Murphy

 

 

 

B. N Harvey, CFO

 

A. Murphy, Vice President

Radius Health

 

CMC and Engineering, Ipsen

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------
